COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  CHRISTOPHER W. LEVY,                            §
                                                                No. 08-22-00213-CV
                    Appellant,                    §
                                                                   Appeal from the
  v.                                              §
                                                                 261st District Court
  JULIE J. OAKLEY, THOMAS G.                      §
  KILGORE, LOUIS MASTRANGELO,                                  of Travis County, Texas
  SANJEEV KUMAR, and GRETCHEN                     §
  VANCE,                                                      (TC# D-1-GN-22-002721)
                                                  §
                    Appellees.
                                                  §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to voluntarily dismiss the

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore dismiss the appeal. We further order that Appellant pay all costs of this appeal. See

TEX.R.APP.P. 42.1(d). This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF NOVEMBER, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.